            Case 3:20-cv-00307-MMD-WGC Document 26 Filed 01/13/21 Page 1 of 2



 1   OZUMA E. NWAGWU
     nwagwu@aol.com
 2   12100 Mount Anderson Street, Apt. 55
     Reno, Nevada 89506
 3   Telephone: (775) 737-6657

 4   Plaintiff Pro Se

 5   HARTWELL THALACKER, LTD
     Doreen Spears Hartwell (SBN 7525)
 6   Doreen@HartwellThalacker.com
     11920 Southern Highlands Parkway, Suite 201
 7   Las Vegas, Nevada 89141
     Telephone: (702) 850-1074
 8
     SEYFARTH SHAW LLP
 9   Jonathan L. Brophy (admitted pro hac vice)
     jbrophy@seyfarth.com
10   David Rosenberg (admitted pro hac vice)
     drosenberg@seyfarth.com
11   2029 Century Park East, Suite 3500
     Los Angeles, California 90067-3021
12   Telephone:    (310) 277-7200
     Facsimile:    (310) 201-5219
13
     Attorney for Defendant
14   US FOODS INC.
15

16                                   UNITED STATES DISTRICT COURT
17                                          DISTRICT OF NEVADA
18

19   UZOMA E. NWAGWU,                                  Case No. 3:20-cv-00307-MMD-WGC
20                      Plaintiff,                     JOINT NOTICE OF SETTLEMENT AND
                                                       REQUEST TO VACATE EARLY
21            v.                                       NEUTRAL EVALUATION SCHEDULED
                                                       FOR JANUARY 28, 2021; ORDER
22   US FOOD INC.,
23                      Defendant.                     Complaint File:   May 26, 2020
                                                       Trial Date:       None Set
24

25

26

27

28


                   JOINT NOTICE OF SETTLEMENT AND REQUEST TO VACATE ENE
     67421654v.1
             Case 3:20-cv-00307-MMD-WGC Document 26 Filed 01/13/21 Page 2 of 2



 1            TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA:

 2            Pro Se Plaintiff Ozuma E. Nwagwu and Defendant US Foods, Inc. (collectively, the “Parties”)

 3   hereby inform the Court that the Parties have reached an agreement on the terms of a settlement of the

 4   above-captioned action and are in the process of drafting settlement agreement documents. The Parties

 5   anticipate filing a Joint Stipulation for Dismissal of the case with prejudice within the next sixty (60)

 6   days.

 7            In light of the Parties’ settlement, the Parties respectfully request that the Early Neutral

 8   Evaluation set for January 28, 2021, be vacated and taken off calendar. (See Dkt. No. 16.)

 9   DATED: January 7, 2021                                   Respectfully submitted,
10                                                            OZUMA E. NWAGWU
11

12                                                            By:    /s/ Ozuma E. Nwagwu
                                                                    Ozuma E. Nwagwu
13                                                                  Plaintiff Pro Se
14   DATED: January 7, 2021                                   Respectfully submitted,
15                                                            HARTWELL THALACKER, LTD
16

17                                                            By:    /s/ Doreen Spears Hartwell
                                                                    Doreen Spears Hartwell
18                                                                  Attorney for Defendant
                                                                    US FOODS, INC.
19

20

21                                              ORDER
22            Pursuant to the Parties’ Joint Notice of Settlement, the Court hereby vacates the Early Neutral
23   Evaluation, set for January 28, 2021.
24            IT IS SO ORDERED.
25

26                                                           ____________________________________
                                                             Hon. William G. Cobb
27                                                           United States Magistrate Judge
28

                                               1
                     JOINT NOTICE OF SETTLEMENT AND REQUEST TO VACATE ENE
     67421654v.1
